On May 1, 2002, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, for the offense of Conspiracy, a felony; Count II: Twenty (20) years in the Montana State Prison, to run concurrently with Count I, for the offense of Attempted Criminal Possession With Intent to Distribute, a felony; Count III: Twenty-five (25) years in the Montana State Prison, to run consecutive to Count I & II, for the offense of Operation of an Unlawful Clandestine Laboratory, a felony; and Ten (10) years in the Montana State Prison for Persistent Felony Offender Status, to run consecutive to Counts I - III.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was represented by George Corn who appeared via videoconference.
Before hearing the application, counsel for the defendant advised the Sentence Review Division that he recently received the sentencing transcripts and requires additional time to prepare for the sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearings in 2007. This will be the final continuance granted in this matter.
Done in open Court this 2nd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.